Concurring Opinion by
Jacobs, J.:
Although I agree with the majority that we can ánd should exercise our discretion to refuse the appeal from the interlocutory order certified to us by the court below, I must dissent from the view that this Court has discretionary appellate jurisdiction over those interlocutory appeals which are not objected to by the appellee. The majority cites Commonwealth v. Bennett, 236 Pa. Superior Ct. 509, 345 A.2d 754 (1975) as an example of an unchallenged interlocutory appeal over which this Court could have exercised discretionary appellate jurisdiction under §503(a) of the Appellate Court Jurisdiction Act of July 31, 1970, P.L. 673, art. V, §503(a), 17 P.S. §211.503(a). In that case, however, the Court declined to exercise its discretion to accept the appeal. The case in which the Court did decide to accept jurisdiction of an unchallenged appeal from an interlocutory order was McConnell v. Schmidt, 234 Pa. Superior Ct. 400, 415, 339 A.2d 578 (1975) (Jacobs,' J., filed an opinion dissenting in part, in which Watkins, P.J., and CERCONE, J., joined). The order in that case, however, was vacated by the Pennsylvania Supreme Court, which agreed with the dissent in this Court that *550the appeal should have been quashed as having been from an interlocutory order. McConnell v. Schmidt, 463 Pa. 118, 344 A.2d 277 (1975). It is apparent therefore, that §503(a) of the Appellate Court Jurisdiction Act of July 31, 1970, P.L. 673, art. V, §503(a), 17 P.S. §211.503(a) cannot be used by this Court to accept interlocutory appeals, and any effort to do so in the past indicated a misconception of that section of the Act.
Spaeth, J., joins in this concurring opinion.